Miller, J. (concurring):
I concur with Mr. Justice Woodward. The circumstances of the accident show that the switch was either-opened by an intruder, jarred open by the train, or left open after the deceased’s engine had been let in on the switch a few minutes before the accident by the switchman who had been on duty nearly eighteen hours. I think the latter explanation the most probable; it was negatived, however, by the testimony of a surprisingly large number of the defendant’s employees who say they were in a position to observe and did observe the green light, indicating that the switch was closed only an instant before the oncoming train reached the switch. Rone of said witnesses observed any person near the switch, and the presumption against the commission of an act so wanton and criminal alone justified the jury in finding that the switch was not opened .by an intruder.' Thus only one way of accounting for the accident was left; the evidence excluding both of the other theories tended to prove that the accident could and did happen in that way. Therefore, there was no error in the refusal to charge. The defendant would have been equally liable whether the accident was caused by the negligence of the switchman in leaving the switch open, or by his negligence in leaving it in a condition which enabled the oncoming train to jar it open, and the defendant cannot complain because its evidence excluding one of those theories was accepted as proof.